Citation Nr: 0636636	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974, and from February 1980 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.


FINDING OF FACT

The veteran's diabetes mellitus was first manifested more 
than one year after service and is not related to his 
service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2002, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In March 2005, the 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Although this notice 
was delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in March 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim and a medical opinion 
has been sought.

Service Connection

The veteran seeks service connection for diabetes mellitus, 
which he contends initially manifested in service.  In order 
to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Specifically, the veteran contends that his high-normal glucose 
levels and high triglycerides in service were early 
manifestations of diabetes mellitus.  Service medical records 
confirm that from April 1993 to October 1996, the veteran's 
glucose levels ranged from 93 to 121.  From March 1995 to January 
1997, the veteran's triglyceride levels ranged from 527 to 687.  
The veteran separated from service in May 1997.  
Post-service treatment notes date from December 1997 forward, and 
indicate that the veteran was first noted to have "glucose 
intolerance" in October 1999.  By December 1999, he carried a 
diagnosis of "borderline diabetes."  
	
In September 2005, a VA examiner opined that the veteran's 
diabetes mellitus originated in service based on the veteran's 
report that he had been told in service that he had diabetes, and 
on the fact that "diabetes or elevated blood sugars and 
hyperinsulinemia often begin several years before the actual 
diagnosis of diabetes."  Therefore, the examiner concluded that 
given the timing of the veteran's diagnosis in 1998 or 1999, it 
was likely that his disease began in service.  The report did not 
describe what symptoms the veteran had in service; nor did the 
examiner reference the veteran's in-service laboratory findings 
in support of the conclusion.  In fact, the service medical 
records do not show treatment for symptoms commonly associated 
with, or a diagnosis of, diabetes.  Because it is unclear on what 
basis the opinion was rendered, other than the veteran's own 
reported history and a generalized medical statement, little 
weight is afforded it.  

Based on this evidence, the Board sought an expert opinion in 
July 2006 to determine whether the veteran's high-normal 
glucose readings in service were early manifestations of the 
disease.  A Dallas VA Medical Center physician, who is also 
the Director of Lipid and Diabetes Management Services, 
reviewed the veteran's claims file, to include the service 
medical records and post-service treatment documents.  He 
indicated that the veteran's in-service glucose readings were 
in the "impaired fasting glucose" category, which the 
American Diabetes Association classifies as in the "pre-
diabetes" range.  He found no fasting plasma glucose values 
that were sufficiently elevated to render the diagnosis of 
diabetes.  The physician then stated that it appeared the 
veteran had been advised during service that he needed to 
watch his diet and lose weight so as not to risk developing 
diabetes later.  He concluded based on his review that the 
veteran did not have the disease in service.  

The physician who offered the July 2006 opinion is competent 
for two reasons.  First, his credentials confirm that he is a 
specialist in the field of endocrinology and particularly the 
study of diabetes.  Further, he had full access to the claims 
file and evidenced his review of it by referencing 
particulars in the opinion itself.  The opinion he offered is 
credible as it discusses the applicable medical principles of 
diagnosing the disease, and reasons out why the veteran did 
not, in fact, have a diagnosis in service.  

That the veteran developed the disease later is not in 
question.  The focus for the Board has to be whether the 
disease was incurred in service.  Factually, being at risk 
for developing the disease does not translate into an in-
service occurrence of that disease.  The June 2006 opinion is 
more credible on this topic than the previously offered 
opinion of September 2005.

Alternatively, the nexus requirement may be satisfied by 
evidence that diabetes mellitus, a chronic disease, 
manifested itself to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  The veteran 
separated from service in May 1997.  For the presumption to 
apply, compensably disabling symptoms of diabetes must have 
been manifested by May 1998.  The first documented diagnosis 
of the disease is in December 1999.   Accordingly, the 
veteran cannot benefit from the presumption.

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted for the veteran's diabetes mellitus.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


